                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                      Plaintiff,                                 8:18CR295

       vs.
                                                     FINAL ORDER OF FORFEITURE
SETH PERINA,

                      Defendant.


       This matter is before the Court upon the Motion for Final Order of Forfeiture, ECF

No. 47. The Court has reviewed the record in this case and, being duly advised in the

premises, finds as follows:

       1.     On September 10, 2019, the Court entered a Preliminary Order of

Forfeiture, ECF No. 36, pursuant to 21 U.S.C. § 841 and 21 U.S.C. § 853 based upon the

defendant’s plea of guilty to Counts One and Two, and the Forfeiture Allegation of the

Information. Pursuant to the Preliminary Order of Forfeiture, defendant’s interest in the

$12,200.00 U.S. currency was forfeited to the United States.

       2.     Notice of Criminal Forfeiture was posted on an official internet government

forfeiture site, www.forfeiture.gov, for at least thirty consecutive days, beginning on

September 12, 2019, as required by Rule G(4)(a)(iv)(C) of the Supplemental Rules for

Admiralty or Maritime Claims and Asset Forfeiture Actions. A Declaration of Publication

was filed herein on November 12, 2019. ECF No. 46.

       3.     The Court has been advised by the United States no Petitions have been

filed. From a review of the Court file, the Court finds no Petitions have been filed.

       4.     The Motion for Final Order of Forfeiture will be granted.
IT IS ORDERED:

A. The Motion for Final Order of Forfeiture, ECF No. 47, is granted.

B. All right, title and interest in and to the $12,200.00 U.S. currency held by any

person or entity is hereby forever barred and foreclosed.

C. The $12,200.00 U.S. currency is hereby forfeited to the United States of

America.

D. The United States is directed to dispose of said currency in accordance with

law.


Dated this 9th day of December, 2019.

                                         BY THE COURT:

                                         s/Laurie Smith Camp
                                         Senior United States District Judge
